Citation Nr: 1623681	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-26 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected traumatic brain injury (TBI) with cognitive disorder.


REPRESENTATION

Veteran is represented by:  Douglas Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is of record.

The Board notes that the Veteran has filed notices of disagreement (NOD) at the     RO concerning the issues of entitlement to higher ratings for a TBI with cognitive disorder and a scalp scar, service connection for posttraumatic stress disorder (PTSD), and entitlement to a total disability rating based on individual unemployability (TDIU).  These appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may serve to actually delay the RO's action on the appeals.  As such, no action will be taken by the Board at this time, and these issues will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to aid and attendance has been raised by a June 2010 claim but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it,   and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of service connection for a left knee disability, the Veteran underwent a VA examination in April 2010, during which he reported symptoms of left knee pain, weakness, and stiffness since 1984.  The examiner apparently could  not read the Veteran's service treatment records and indicated that VA treatment records only showed treatment for a right knee disability.  The examiner was unable to provide an opinion as to whether a left knee disability was related to service because "as per [the] x-ray[,] there is no evidence of arthritis in the left knee and     the service records reviewed did not give evidence of treatment to the left knee, only the right knee."  However, a review of the Veteran's service treatment records reveals treatment for left knee pain on at least two occasions and in-service diagnoses of suprapatellar bursitis and chondromalacia of the left knee.  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran with another VA examination and obtain a new medical opinion.

With respect to the right knee, the Veteran asserts that he developed a right knee disability secondary to a left knee disability.  As such, the Veteran's service connection claim for a right knee disability is inextricably intertwined with the claim for a left knee disability, and therefore, it is remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).  Additionally, an August 2009 VA treatment record indicates that the Veteran received workers' compensation for a right knee injury.  As these records may be relevant to the Veteran's service connection claim, the AOJ must attempt to obtain records pertaining to the Veteran's 2009 workers' compensation claim.  

A VA opinion has not been obtained on the service connection claim for sleep apnea.  In an April 2013 rating decision, service connection was granted for TBI with cognitive disorder.  During a February 2016 hearing before the Board, the Veteran's attorney asserted that the Veteran's sleep apnea was secondary to his service-connected TBI and submitted an article published in the Journal of Clinical Sleep Medicine pertaining to a possible link between TBIs and sleep disorders.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and therefore, a VA medical opinion should be obtained with respect to the question of whether the Veteran's sleep apnea was caused or aggravated by his service-connected TBI.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated July 2014 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for a right knee disability.  He should be specifically requested to identify any treatment records regarding his 2009 workers' compensation claim.  After securing any necessary releases, the AOJ must obtain those records.    If any requested records are unavailable, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA examination of his left knee.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  Based on the clinical examination and a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any left knee disability diagnosed during the course of his claim is related to his active duty service.  In explaining the reasoning for the opinion, the examiner should specifically address the Veteran's service treatment records showing treatment for the left knee in March 1980 and in-service diagnoses of suprapatellar bursitis and chondromalacia of  the left knee.  

A complete rationale for all opinions must be provided.      If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation (i.e. lack of records, limits of medical knowledge, etc.).  

4.  Send the claims file to a VA physician to obtain an opinion concerning the Veteran's claim for service connection for sleep apnea as secondary to service-connected TBI.  If an examination is deemed necessary    to respond to the questions presented, once should be scheduled.  After a review of the claims file, the physician should respond to the following questions: 

a)  Is it at least as likely as not (50 percent or higher probability) that the Veteran's sleep apnea was caused by his service-connected TBI with cognitive disorder?  Please explain why or why not. 

b)  If not caused by the service-connected TBI with cognitive disorder, is it at least as likely as not that the Veteran's sleep apnea was permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by his service-connected TBI with cognitive disorder?  If the physician finds the sleep apnea was permanently worsened by the TBI with cognitive dysfunction, the examiner should attempt to quantify the degree of worsening beyond the baseline level of sleep apnea.

A complete rationale for all opinions must be provided.      

5.  After completing the above action, and any other development deemed necessary, the claims for service connection for left and right knee disabilities and sleep apnea must be re-adjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






